STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                            NO.     2021    KW   1521

VERSUS


KELVIN      THOMAS                                                  FEBRUARY        14,   2022




In   Re:         Kelvin       Thomas,     applying      for                    writs,       21st
                                                              supervisory
                 Judicial       District       Court,    Parish     of     Tangipahoa,       No.
                 98, 313.




BEFORE:          MCCLENDON,      WELCH,    AND    THERIOT,    JJ.


        WRIT     DENIED.


                                                 PMC
                                                 JEW
                                                 MRT




COURT      OF   APPEAL,      FIRST   CIRCUIT




        DEPUPLYRAK               COURT
                 FOR   THE   COURT